Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 was filed after the mailing date of the application on 04/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-12 are rejected under 35 U.S.C. 103 as obvious over US PGPub 2014/0220438 (Abe).
With respect to claim 1, Abe teaches a nonaqueous electrolyte secondary battery comprising a cathode (positive electrode), and anode (negative electrode), and an electrolyte layer between the two (PP 0055).  The cathode comprises a conductive polyaniline which is doped with anions (PP 0094-0094).  The polyaniline is dedoped which reduces the polyaniline (PP 0038).  The doping and dedoping the polyaniline is charging and discharging the battery (PP 0039).  Polyaniline having a dopant is a known cathode active material (PP 0006).  The nonaqueous electrolyte secondary battery is a lithium ion battery in which lithium ions are inserted and extracted from the bases (PP 0111), including the anode.  The anions and cations pass through the electrolytic solution (PP 0095) and therefore the electrolytic solution would contain the anions and lithium ions.  Abe fails to teach the molar ratio of the total anions in the battery to the monomer units of the polyaniline, however it would have been obvious to one of ordinary skill in the art to use a workable amount of anions and polyaniline to facilitate the charging and discharging of the lithium ion battery, which would reasonably overlap with applicant’s claimed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims. 
With respect to claims 3 and 7, the anion may be tetrafluoroborate anions (PP 0095).
With respect to claims 4 and 8, the electrolyte comprises a solvent such as dimethylcarbonate and propylene carbonate, which may be used in combination (PP 0108).
With respect to claims 5, 6, 9, 10 and 12, Abe gives one example of the anions in a concentration of 1 mol/dm3 (equivalent to mol/L) (PP 0209).  Abe fails to teach the concentration in the charged state, however one of ordinary skill would expect the concertation in the electrolyte to be lower in a charged state (when the anions are on the electrode) and higher in a discharged state (when the anions are “free”).  Therefore one of ordinary skill in the art would expect the concentration to be substantially similar to those of the claimed ranges.
With respect to claim 11, Abe fails to teach the molar ratio of anions that are doped into the polyaniline in the charged state to the amount of monomers that constitute the polyaniline in the positive electrode. It would have been obvious to one of ordinary skill in the art to use a workable amount of anions and polyaniline which would optimize the charge/discharge of the lithium ion battery, which would reasonably overlap with applicant’s claimed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

Response to Arguments
Applicant’s arguments, see pages 5-11, filed 01/10/2022, with respect to the rejection(s) of claim(s) 1, 3, 5-7, and 9-10 under Koshiba have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL L ZHANG/         Examiner, Art Unit 1724